Citation Nr: 0946168	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from October 1945 to April 
1949.  He died in December 2005.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the Veteran's death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the appellant is expected 
to obtain and submit, and which evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the 38 U.S.C.A. § 5103(a) notice letter will depend upon 
the information provided in the claimant's application.

The Board observes that no VCAA letter was sent to the 
appellant.  In the March 2007 substantive appeal, the 
appellant argued that proper VCAA notice is required in this 
case.

The Board points out that at the time of his death, service 
connection was in effect for chronic obstructive pulmonary 
disease, evaluated as 100 percent disabling; angina pectoris, 
evaluated as 30 percent disabling; residuals of a vocal cord 
polypectomy, evaluated as 30 percent disabling; and for 
nicotine dependence, evaluated as noncompensable.  The 
combined schedular evaluation of 100 percent had been in 
effect since June 1993.  

The death certificate discloses that the Veteran was 77 years 
old when he died in December 2005 of myocardial infarction, 
due to or as a consequence of arrhythmia/ventricular 
fibrillation, chronic obstructive pulmonary disease 
exacerbation, respiratory failure and gastrointestinal bleed.  
It also reflects that the Veteran was hospitalized at Union 
Hospital, Union, New Jersey, at the time of his death.  The 
records of this hospitalization have not been associated with 
the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should send the appellant a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 
38 C.F.R. § 3.159(b) (2008) that includes 
an explanation as to the information or 
evidence needed to establish a claim for 
service connection for the cause of the 
Veteran's death, as outlined by the Court 
in Hupp (cited to above).  Such notice 
should specifically state the disabilities 
for which the Veteran was service 
connected at the time of his death 
(including chronic obstructive pulmonary 
disease, rated 100 percent), and should 
advise of the need for medical opinion 
evidence that tends to relate the service-
connected chronic obstructive pulmonary 
disease to the Veteran's death, including 
myocardial infarction that was indicated 
to be the immediate cause of his death in 
December 2005.  The RO should also ensure 
that its letter meets the notice 
requirements of Dingess/Hartman (also 
cited to above) to the extent that these 
requirements are applicable to the claim 
on appeal-in particular, as regards VA's 
assignment of effective dates.

2.  The RO/AMC should contact the 
appellant and request that she provide the 
names and addresses of all medical 
providers who treated the Veteran for 
chronic obstructive pulmonary disease 
since 2005 and the address of Union 
Hospital, Union New Jersey and the dates 
of the Veteran's final hospitalization.  
The appellant should be provided with the 
necessary authorizations for the release 
of any records not currently on file.  The 
RO/AMC should then obtain these records 
and associate them with the claims folder.

3.  Following completion of the above, the 
RO should review the evidence and 
determine whether the appellant's claim 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



